UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-10401 Investment Company Act file number: Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414)765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2015 Date of reporting period:November 30, 2014 Item 1. Schedule of Investments. Dearborn Partners Rising Dividend Fund Schedule of Investments November 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 85.34% Air Freight & Logistics - 2.37% United Parcel Service, Inc. $ Beverages - 2.32% Coca-Cola Co. Chemicals - 5.52% Air Products & Chemicals, Inc. Valspar Corp. Commercial Services & Supplies - 2.16% Republic Services, Inc. Communications Equipment - 2.32% QUALCOMM, Inc. Diversified Telecommunication Services - 3.93% AT&T, Inc. Verizon Communications, Inc. Electric Utilities - 4.40% NextEra Energy, Inc. Xcel Energy, Inc. Food & Staples Retailing - 2.11% Sysco Corp. Food Products - 1.96% General Mills, Inc. Health Care Equipment & Supplies - 5.34% Becton Dickinson and Co. Halyard Health, Inc. (a) 1 20 STERIS Corp. Hotels, Restaurants & Leisure - 1.73% McDonald's Corp. Household Products - 4.39% Kimberly-Clark Corp. Procter & Gamble Co. Industrial Conglomerates - 2.48% 3M Co. Insurance - 4.45% Chubb Corp. Travelers Companies, Inc. IT Services - 4.22% International Business Machines Corp. Jack Henry & Associates, Inc. Leisure Equipment & Products - 2.43% Polaris Industries, Inc. Machinery - 2.75% Illinois Tool Works, Inc. Oil, Gas & Consumable Fuels - 5.69% Chevron Corp. Kinder Morgan, Inc. Royal Dutch Shell PLC - ADR Pharmaceuticals - 7.18% Johnson & Johnson Merck & Co, Inc. Novartis AG - ADR Road & Rail - 3.00% Union Pacific Corp. Semiconductors & Semiconductor Equipment - 4.39% Analog Devices, Inc. Xilinx, Inc. Technology Hardware, Storage & Peripherals - 5.18% Apple, Inc. EMC Corp. Textiles, Apparel & Luxury Goods - 3.17% VF Corp. Water Utilities - 1.85% Aqua America, Inc. TOTAL COMMON STOCKS (Cost $78,400,457) MASTER LIMITED PARTNERSHIPS - 4.75% Enterprise Products Partners, L.P. Magellan Midstream Partners, L.P. TOTAL MASTER LIMITED PARTNERSHIPS (Cost $4,015,982) REAL ESTATE INVESTMENT TRUSTS 4.98% Health Care REIT, Inc. Realty Income Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,664,366) MONEY MARKET FUNDS - 3.33% Fidelity Institutional Money Market Portfolio, 0.47% (b) TOTAL MONEY MARKET FUNDS (Cost $3,490,352) Total Investments (Cost $90,571,157) - 98.40% Other Assets in Excess of Liabilities - 1.60% TOTAL NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) Variable rate. The rate shown represents the rate at November 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at November 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unsual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures" Topic 820 (ASC 820"), establishes an authoritative defintion of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. Other Investment transactions are recorded on the trade date. The Funds determine the gain or loss from investment transactions based on the first in, first out method. Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Summary of Fair Value Exposure at November 30, 2014 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of November 30, 2014, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Common Stocks* $ $
